Name: Commission Implementing Regulation (EU) 2015/1062 of 2 July 2015 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  Asia and Oceania;  defence;  international security
 Date Published: nan

 3.7.2015 EN Official Journal of the European Union L 174/16 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1062 of 2 July 2015 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(e) thereof, Whereas: (1) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Council, are covered by the freezing of funds and economic resources under that Regulation. (2) On 2 July 2015, the Council decided to add one entity and six persons to the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex V should therefore be updated. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V of Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX Annex V to Regulation (EC) No 329/2007 is amended as follows: (a) The following entries are added under the heading C. Natural persons referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Statement of Reasons 1. KIM Il-Su Rahlstedter Strasse 83 a, 22149 Hamburg Date of birth: 2.9.1965 Place of birth: Pyongyang, DPRK Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction. 2. KANG Song-Nam Rahlstedter Strasse 83 a, 22149 Hamburg Date of birth: 5.7.1972 Place of birth: Pyongyang, DPRK Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction. 3. CHOE Chun-Sik Rahlstedter Strasse 83 a, 22149 Hamburg Date of birth: 23.12.1963 Place of birth: Pyongyang, DPRK Passport No 745132109. Valid until 12.2.2020 Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction. 4. SIN Kyu-Nam Date of birth: 12.9.1972 Place of birth: Pyongyang, DPRK Passport No: PO472132950 Head of department of KNIC Headquarters in Pyongyang and former authorised plenipotentiary representative of KNIC GmbH Hamburg. Acting on behalf of KNIC or at its direction. 5. PAK Chun-San Date of birth: 18.12.1953 Place of birth: Phyongan, DPRK Passport No: PS472220097 Head of Department of KNIC Headquarters in Pyongyang and former authorised plenipotentiary representative of KNIC GmbH Hamburg. Acting on behalf of KNIC or at its direction. 6. SO Tong Myong Date of birth: 10.9.1956 Managing Director of KNIC Gmbh Hamburg, acting on behalf of KNIC or at its direction. (b) The following entry is added under the heading D. Legal persons, entities and bodies referred to in Article 6(2)(b): Name (and possible aliases) Identifying information Reasons 1. Korea National Insurance Company (KNIC) GmbH (alias Korea Foreign Insurance Company) Rahlstedter Strasse 83 a, 22149 Hamburg KNIC GmbH, as a subsidiary controlled by KNIC headquarters in Pyongyang (address Haebangsan-dong, Central District, Pyongyang, DPRK), a government entity, is generating substantial foreign exchange revenue which is used to support the regime in North Korea. Those resources could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of the Korean Worker's Party, a designated entity.